Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Lorus Therapeutics presents new findings for the anticancer drugs LOR-253 and LOR-2040 - Scientific Presentation at the 99th Annual Meeting of the American Association for Cancer Research (AACR) - TORONTO, April 16 /CNW/ - Lorus Therapeutics Inc. ("Lorus") (TSX: LOR; AMEX: LRP), a biopharmaceutical company specializing in the research, development and commercialization of pharmaceutical products and technologies for the management of cancer, today announced presentations of further preclinical data from its two lead anticancer drugs at the Annual Meeting of the AACR in San Diego, CA, April 12-16, 2008. The first presentation titled, "Preclinical development of LOR-253, a novel anticancer drug candidate that functions by modulating intracellular labile zinc homeostasis leading to cell cycle arrest," will be presented on April 16, 2008. In this presentation, Lorus provided data on the preclinical development of LOR-253 (formerly known as LT-253), the Company's lead anticancer small molecule, with a novel cellular target. In animal studies, LOR-253 showed a favorable pharmacokinetic profile following intravenous dosing. A key finding of the study was the tissue distribution of LOR-253, where the drug was detected in tumor tissues in animal models, with significant affinity for lung and colon tissues. These results strongly support the potential treatment of these cancers with LOR-253, which has shown selective and potent anticancer activity in animal models of non-small cell lung cancer and colon cancer. LOR-253 is currently in IND-enabling GLP toxicology studies, which are to be completed by mid-2008. Planning of a Phase I clinical trial in cancer indications for LOR-253 is in progress. The second presentation, presented on April 13, 2008 titled, "GTI-2040 displays cooperative anti-tumor activity, when combined with chemotherapeutics and immunotherapeutics against human renal carcinoma xenografts". This study reported preclinical results from combination therapies with
